DocuSign Envelope ID: AA0CA745-9895-425B-909C-ADF68A7DD369

Exhibit 10.18(B)

 

Microsoft PO #      ***    DealPoint ID #   

Statement of Work

(“SOW”)

Addresses and contacts for notices

 

“Microsoft”

  

“Vendor”

Company Name: Microsoft Corporation

   Company Name: Bsquare Corporation

Primary Contact: ***

   Primary Contact: ***

Address: One Microsoft Way

Redmond, WA 98052-6399

  

Address: 110 110th Ave NE, Suite 200

Bellevue, WA 98004-5840

Phone number: 425-882-8080

   Phone number: 425-519-5250

Email: ***

   Email: ***

Secondary Contact: ***

  

Secondary Contact: ***

   Microsoft Vendor Number: ***

 

SOW Effective Date:

   July 1, 2012

SOW Expiration Date:

   December 31, 2012

DealPoint # for Master Agreement

   MMVA: ***    MSCA: ***

Agreed and accepted

 

Microsoft    Vendor

Microsoft Signature:

  ***    Vendor Signature:    LOGO [g347774g52a68.jpg]

Microsoft Name:

***

  

Vendor Name:

Brian Crowley

Microsoft Title:

General Manager

  

Vendor Title:

President and CEO

Microsoft Date:

June 15, 2012 | 17:20 PT

  

Vendor Date:

June 15, 2012 | 08:12 PT

 

SOW (Short Form)

January 2011 v.6

 

Confidential

  Page 1 of 5

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: AA0CA745-9895-425B-909C-ADF68A7DD369

 

This SOW, executed in accordance with the terms of that certain Microsoft Master
Vendor Agreement (the “Agreement”) dated June 6, 2008 between Microsoft and
Vendor is entered into by the parties and effective as of the SOW Effective Date
above.

 

1. Description of Services

Pursuant to and in conformance with any standards, guidelines and/or
specifications which may be provided by Microsoft to Vendor from time to time,
Vendor will deliver to and/or perform for Microsoft the following goods,
services and/or other items or materials as a work made for hire (collectively,
the “Services”).

Vendor will provide Vendor engineers to assist with feature development, feature
verification, and system stabilization via failure analysis and bug fixing for
the Ford Gen2 project. The Vendor engineers will work under the supervision of
the Microsoft WEB Connected Car team and may be required to work onsite in
Microsoft facilities.

All Services shall be treated as Microsoft Confidential Information unless
otherwise designated by Microsoft.

 

2. Deliverables/Delivery Schedule

Vendor shall complete and deliver all Services to Microsoft on or before
December 31, 2012. The milestone delivery schedule for the Services, if
applicable, shall be as follows:

 

Milestone #

  

Brief Description of Services to be completed by

Vendor and delivered to Microsoft

   Due on or Before  

1

   Provide engineering feature dev, verification and system stabilization via
failure analysis and bug fixing for the FordGen2 project      07/31/2012   

2

   Provide engineering feature dev, verification and system stabilization via
failure analysis and bug fixing for the FordGen2 project      08/31/2012   

3

   Provide engineering feature dev, verification and system stabilization via
failure analysis and bug fixing for the FordGen2 project      09/30/2012   

4

   Provide engineering feature dev, verification and system stabilization via
failure analysis and bug fixing for the FordGen2 project      10/31/2012   

5

   Provide engineering feature dev, verification and system stabilization via
failure analysis and bug fixing for the FordGen2 project      11/30/2012   

6

   Provide engineering feature dev, verification and system stabilization via
failure analysis and bug fixing for the FordGen2 project      12/31/2012   

 

SOW (Short Form)

January 2011 v.6

 

Confidential

   Page 2 of 5

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: AA0CA745-9895-425B-909C-ADF68A7DD369

 

3. Payment

 

3.1 Services Fees

As complete and final payment for Services which has been completed and
delivered by Vendor to Microsoft and which has been accepted by Microsoft,
Microsoft shall pay Vendor a total fee not to exceed Three Million Two Hundred
Sixty Two Thousand One Hundred U. S. Dollars ($3,262,100.00 USD) in accordance
with the following milestone payment schedule:

 

Milestone #

  

Not to Exceed Payment Amount

  

Delivery/Payment Date

1

   $506,960.00 USD    07/31/2012

2

   $583,004.00 USD    08/31/2012

3

   $532,308.00 USD    09/30/2012

4

   $532,308.00 USD    10/31/2012

5

   $506,960.00 USD    11/30/2012

6

   $506,960.00 USD    12/31/2012

Sub-Total

   $3,168,500.00 USD

Travel Expenses (if any see Section 3.2, below)

   $15,000.00 USD   

Total

   $3,183,500.00 USD

 

3.2 Expenses

Vendor will bear sole responsibility for all expense incurred in connection with
the performance of the Services, unless otherwise agreed to in advance in
writing by Microsoft. Table D, below, sets forth a representative sample of
expenses and estimated amounts for which Vendor may seek Microsoft’s prior
written approval.

Table D

 

Expense Description

   Monthly Rate      Aggregate Rate
for the term of
the SOW
Total  

Akron Vehicle Charges (fuel, parking, tolls, service, tax, misc.)

   $ ***       $ ***   

Rent Charges (Charge-back to Microsoft)

   $ ***       $ ***   

Travel (hotels, flights, taxis, meals, parking)

   $ ***       $ ***      

 

 

    

 

 

 

Total

   $ ***       $ ***      

 

 

    

 

 

 

 

4. Source Code

Vendor’s access to and use of the Windows Embedded Automotive source code
provided by Microsoft to Vendor for purposes of performing the Work described
under this SOW, shall be governed by the terms and conditions of the Microsoft
Master Source Code Agreement(s) entered into by and between the parties on
January 16, 2012 and the associated License Form(s) effective as of July 1, 2012
(“Source Code Agreements”). The source code shall only be used for purposes of
performing the Work and may not be used for any other purpose. If a conflict
arises between the terms of this SOW and the Source Code Agreements, the terms
of the Source Code Agreements shall govern with respect to Vendor’s use of the
source code.

 

SOW (Short Form)

January 2011 v.6

 

Confidential

   Page 3 of 5

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: AA0CA745-9895-425B-909C-ADF68A7DD369

 

5. Vendor’s Use of Microsoft Materials

In accordance with Section 3.1 of the Agreement, “Microsoft Materials” shall be
defined as Windows Embedded Automotive source code and any and all other
information, software or tools provided to Vendor by Microsoft for the purpose
of performing the Work outlined in this SOW.

 

6. Additional Obligations

 

6.1 Resource Requirements

6.1.1 All Vendor engineers must be proficient in embedded system design and
integration, and may have more specific requirements based on specific project
areas. All Vendor engineers must be proficient in spoken and written English for
project communication and creating/updating engineering specifications. In
addition, Vendor verification engineers must be proficient in embedded system
verification testing.

6.1.2 In the event a resource in Table E is no longer available to work
providing Services, Vendor will propose a qualified replacement. Microsoft will
have the option to interview the candidate and add their name to Table E. Their
rate level will be determined by joint agreement as between Microsoft and
Vendor.

6.1.3 In the event Microsoft would like more resources from Vendor to provide
Services, Vendor will propose a qualified resource. Microsoft will have the
option to interview the candidate and add their name to Table E. Their rate
level will be determined by joint agreement as between Microsoft and Vendor.

[Remainder of this page is intentionally left blank.]

 

SOW (Short Form)

January 2011 v.6

 

Confidential

   Page 4 of 5

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: AA0CA745-9895-425B-909C-ADF68A7DD369

 

Exhibit A

This Table E defines the employees Vendor will apply to the project beginning on
the SOW Effective Date.

Table E

 

Name

   Level

***

  

 

SOW (Short Form)

January 2011 v.6

 

Confidential

   Page 5 of 5

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.